Case 1:21-cv-00268-JAO-KJM Document 39 Filed 07/15/21 Page 1 of 7       PageID #: 1307




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  FRANCISCO ALVARADO,               )         1:21-CV-00268-JAO-KJM
  individually and on behalf of all )
  others similarly situated,        )
  ANTHONY CHATMAN,                  )         RULE 16 SCHEDULING ORDER
  individually and on behalf of all )
  others similarly situtated,       )
  ZACHARY GRANADOS,                 )
  individually and on behalf of all )
  others similarly situated, TYNDALE)
  MOBLEY, individually and on       )
  behalf of all others similarly situated
                                    )
  and JOSEPH DEGUAIR,               )
  individually and on behalf of all )
  others similarly situated,        )
                                    )
                Plaintiffs,         )
                                    )
         vs.                        )
                                    )
  MAX N. OTANI, Director of State )
  of Hawaii, Department of Public   )
  Safety, in his official capacity, )
                                    )
                Defendant.          )
  _____________________________ )

                          RULE 16 SCHEDULING ORDER

        Pursuant to Fed. R. Civ. P. 16 and LR 16.2, a scheduling conference was held

  on July 12, 2021, before the Honorable Kenneth J. Mansfield, United States

  Magistrate Judge. Appearing at the conference were Kevin A Yolken, Esq. and Skyler

  G. Cruz, Esq.
Case 1:21-cv-00268-JAO-KJM Document 39 Filed 07/15/21 Page 2 of 7         PageID #: 1308




        Pursuant to Fed. R. Civ. P. 16(e) and LR 16.3, the Court enters this scheduling

  conference order:

  TRIAL AND PRETRIAL CONFERENCE SCHEDULING:

  1.    NON-JURY trial in this matter will commence before the Honorable Jill A.

  Otake, United States District Judge on July 11, 2022, at 9:00 a.m.

  2.    A final pretrial conference shall be held on May 31, 2022, at 9:45 a.m. before

  the Honorable Kenneth J. Mansfield, United States Magistrate Judge.

  3.    (RESERVED)

  4.    Pursuant to LR 16.6, each party herein shall serve and file a separate final

  pretrial statement by May 24, 2022.

  MOTIONS:

  5.    All motions to join additional parties or to amend the pleadings shall be filed

  by December 10, 2021.

  6.    Other non-dispositive motions, except for motions in limine and discovery

  motions, shall be filed by April 13, 2022.

  7.    Dispositive motions shall be filed by February 9, 2022.

  8.    Motions in limine shall be filed by June 21, 2022.

  Any opposition memorandum to a motion in limine shall be filed by June 28, 2022.

  9.    Motions seeking an award of attorneys' fees and related nontaxable expenses

                                               2
Case 1:21-cv-00268-JAO-KJM Document 39 Filed 07/15/21 Page 3 of 7           PageID #: 1309




  pursuant to Fed. R. Civ. P. 54(d)(2) shall be filed pursuant to LR54.2.

  DISCOVERY:

  10.   Unless and until otherwise ordered by the Court, the parties shall follow the

  discovery plan agreed to by the parties herein pursuant to Fed. R. Civ. P. 26(f)

  11.   Pursuant to Fed. R. Civ. P. 26(a)(2), each party shall disclose to each other

  party the identity and written report of any person who may be used at trial to present

  expert evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. The

  disclosures pursuant to this paragraph shall be according to the following schedule:

        a.     Plaintiffs shall comply by January 10, 2022.

        b.     Defendant shall comply by February 9, 2022.

  Disclosure of the identity and written report of any person who may be called solely

  to contradict or rebut the evidence of a witness identified by another party pursuant

  to subparagraphs a and b hereinabove shall occur within thirty (30) days after the

  disclosure by the other party.

  12.   Pursuant to Fed. R. Civ. P. 16(b)(3) and LR 16.2(a)(6), the discovery deadline

  shall be May 13, 2022. Unless otherwise permitted by the Court, all discovery

  pursuant to Federal Rules of Civil Procedure, Rules 26 through 37 inclusive must be

  completed by the discovery deadline. Unless otherwise permitted by the Court, all

  discovery motions and conferences made or requested pursuant to Federal Rules of

                                            3
Case 1:21-cv-00268-JAO-KJM Document 39 Filed 07/15/21 Page 4 of 7                PageID #: 1310




  Civil Procedure, Rules 26 through 37 inclusive and LR 26.1, 26.2 37.1 shall be heard

  no later than thirty (30) days prior to the discovery deadline.

  SETTLEMENT:

  13.    A settlement conference shall be held on April 11, 2022, at 10:00 a.m. before

  the Honorable Kenneth J. Mansfield, United States Magistrate Judge.

  14.    Each party shall deliver to the presiding Magistrate Judge a confidential

  settlement conference statement by April 4, 2022. The parties are directed to LR

  16.5(b) for the requirements of the confidential settlement conference statement.

  15.    The parties shall exchange written settlement offers and meet and confer to

  discuss settlement before the date on which settlement conference statements are due.

  TRIAL SUBMISSIONS:

  16.    (RESERVED)

  17.    (RESERVED)

  18.    (RESERVED)

  19.    (RESERVED)

  20.    (RESERVED)

         WITNESSES:

  21.    By June 21, 2022, each party shall serve and file a final comprehensive witness

  list indicating the identity of each witness that the party will call at trial and describing

                                               4
Case 1:21-cv-00268-JAO-KJM Document 39 Filed 07/15/21 Page 5 of 7                PageID #: 1311




  concisely the substance of the testimony to be given and the estimated time required

  for the testimony of the witness on direct examination.

  22.      The parties shall make arrangements to schedule the attendance of witnesses at

  trial so that the case can proceed with all due expedition and without any unnecessary

  delay.

  23.      The party presenting evidence at trial shall give notice to the other party the day

  before of the names of the witnesses who will be called to testify the next day and the

  order in which the witnesses will be called.

           EXHIBITS:

  24.      By June 14, 2022, the parties shall premark for identification all exhibits and

  shall exchange or, when appropriate, make available for inspection all exhibits to be

  offered, other than for impeachment or rebuttal, and all demonstrative aids to be used

  at trial.

  25.      The parties shall meet and confer regarding possible stipulations to the

  authenticity and admissibility of proposed exhibits by June 21, 2022.

  26.      By June 28, 2022 the parties shall file any objections to the admissibility of

  exhibits. Copies of any exhibits to which objections are made shall be attached to the

  objections.

  27.      The original set of exhibits and two copies (all in binders) and a list of all

                                                5
Case 1:21-cv-00268-JAO-KJM Document 39 Filed 07/15/21 Page 6 of 7            PageID #: 1312




  exhibits shall be submitted to the Court the Thursday before trial.

        DEPOSITIONS:

  28a. By June 21, 2022, the parties shall serve and file statements designating

  excerpts from depositions (specifying the witness and page and line referred to) to be

  used at trial other than for impeachment or rebuttal.

   b.   Statements counter-designating other portions of depositions or any objections

  to the use of depositions shall be served and filed by June 28, 2022.

        TRIAL BRIEFS:

  29.   By June 28, 2022, each party shall serve and file a trial brief on all significant

  disputed issues of law, including foreseeable procedural and evidentiary issues, setting

  forth briefly the party's position and the supporting arguments and authorities.

        PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW:

  30.   Each party shall serve and file proposed findings of fact and conclusions of law

  by June 28, 2022.

  //

  //

  //

  //

  //


                                             6
Case 1:21-cv-00268-JAO-KJM Document 39 Filed 07/15/21 Page 7 of 7                       PageID #: 1313




  OTHER MATTERS:

  Early Settlement Conference set for September 15, 2021 at 10:00 a.m. before KJM by

  Video Tele-Conference (VTC). Settlement Conference statements by September 8,

  2021.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, July 15, 2021.




  Francisco Alvarado, individually and on behalf of all others similarly situated, Anthony
  Chatman, individually and on behalf of all others similarly situtated, Zachary Granados,
  individually and on behalf of all others similarly situated, vs. Max N. Otani, Director of State of
  Hawaii, Department of Public Safety, in his official capacity; 1:21-CV-00268-JAO-KJM; Rule
  16 Scheduling Order
